DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on page 1 of Applicant’s specification, right below the title but before the beginning of paragraph [0001], insert the subheading “BACKGROUND OF THE INVENTION” since paragraph [0001] appears to be a description of the background of the present invention.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Marcheret (US 2015/0220853) in view of Dong (US 2014/0096242).
	Regarding claim 1, Marcheret discloses a method comprising, by at least one processor (paragraph [138], fig.10, element 1001): 
receiving a training dataset of cases (paragraph [92], Marcheret discloses receiving a training data set of labeled cases in element 510, and unlabeled input cases are also received, and classification model 505 was trained utilizing labeled training data, and designed to classify items of labeled training data and unlabeled input data into one of plurality of classes, thus, plural classes of data is associated 
defining a proper subset of classes in the training dataset (paragraph [97], Marcheret discloses that a subset of data in the labeled training data set is defined or identified in element 540; paragraph [93], Marcheret discloses element 530 is a similarity model that is built utilizing labeled training data and unlabeled data for determining the proper subset of the training dataset, wherein paragraph [92], Marcheret discloses receiving a training data set of labeled cases in element 510, and unlabeled input cases are also received, and classification model 505 was trained utilizing labeled training data, and designed to classify items of labeled training data and unlabeled input data into one of plurality of classes, thus, plural classes of data is associated with a set of labeled cases as well as unlabeled cases; also in a similar embodiment in fig.7 as disclosed in paragraph [111], Marcheret discloses that a subset of labeled training data is identified, and paragraph [112], Marcheret discloses that the subset of training data set is identified to be classified for classifying the subset of labeled training data to provide a proper subset of classes in the training data set, thus, Marcheret discloses the proper subset of classes in the training data set is defined);
training a first classifier model on the proper subset of classes in the training dataset (paragraph [97], in fig.5, Marcheret discloses training a first classification model on the proper subset of classes as identified in element 540 for obtaining a retrained classification model 580). 
Marcheret does not disclose testing the first classifier model on at least one class in the training dataset that was excluded from the proper subset; and determining a performance measurement of the first classifier model.  However, Dong teaches testing the first classifier model on at least one class in the training dataset that was excluded from the proper subset (paragraph [90], Dong discloses that training and testing classification models are performed, wherein the classification model is tested versus data from non-credible class leaf node for obtaining data, wherein the non-credible class leaf node comprises data from a class in the training data set that was excluded from the proper subset or from the credible B and Tw for signifying the boundaries of the credibility value c of the URL of a website, as disclosed in paragraph [86]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marcheret and Dong together as a whole for being able to classify information of a website to determine the validity of a credible website versus a phishing website so as to clearly identify non-credible websites (Dong’s paragraph [8]).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Marcheret (US 2015/0220853) and Dong (US 2014/0096242) in view of Kriel (US 2014/0205139).
	Regarding claim 2, Marcheret does not disclose further comprising, by at least one processor: determining a performance measurement of at least a second classifier model.  However, Dong teaches by at least one processor: determining a performance measurement of at least a second classifier model (paragraph [90], Dong discloses the measurement for the performance of the classification model based on the computed threshold values TB and Tw for signifying the boundaries of the credibility value c of the URL of a website and wherein there are plural classification models like SVM (support vector machines), decision trees, Bayes network, and that for each of the plural classification models, threshold values TB and Tw can be computed for signifying the boundaries of the credibility value c of the URL of a website; paragraph [86], Dong discloses the credibility value c of the URL of a website is computed and measured).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marcheret and Dong together as a whole for being able to classify information of a website to determine the validity of a credible website versus a phishing website so as to clearly identify non-credible websites (Dong’s paragraph [8]).
	Marcheret and Dong do not disclose comparing the performance measurement of the first classifier model and the second classifier model; and selecting a best performing classifier model based on the comparison.  However, Kriel teaches comparing the performance measurement of the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marcheret, Dong and Kriel together as a whole for detecting an object within the image data, and clearly classifying the detected object (Kriel’s paragraph [8]).
Regarding claim 9, Marcheret discloses a system comprising: 
a dataset engine to: receive a training dataset of cases (paragraph [92], Marcheret discloses receiving a training data set of labeled cases in element 510, and unlabeled input cases are also received, and classification model 505 was trained utilizing labeled training data, and designed to classify items of labeled training data and unlabeled input data into one of plurality of classes, thus, plural classes of data is associated with a set of labeled cases as well as unlabeled cases), wherein each of a plurality of classes is associated with a set of labeled cases in the training dataset (paragraph [92], Marcheret discloses receiving a training data set of labeled cases in element 510, and classification model 505 was trained utilizing labeled training data, and designed to classify items of labeled training data and unlabeled input data into one of plurality of classes, thus, plural classes of data is associated with a set of labeled cases), and 
define a proper subset of classes in the training dataset (paragraph [97], Marcheret discloses that a subset of data in the labeled training data set is defined or identified in element 540; paragraph [93], Marcheret discloses element 530 is a similarity model that is built utilizing labeled training data and unlabeled data for determining the proper subset of the training dataset, wherein paragraph [92], Marcheret discloses receiving a training data set of labeled cases in element 510, and unlabeled input 
train at least a first classifier model on the proper subset of classes in the training dataset (paragraph [97], in fig.5, Marcheret discloses training a first classification model on the proper subset of classes as identified in element 540 for obtaining a retrained classification model 580).
Marcheret does not disclose: 
a testing engine to: train at least a first classifier model and a second classifier model on the proper subset of classes in the training dataset, and 
test the first classifier model and the second classifier model on at least one class in the training dataset that was excluded from the proper subset; and 
an analysis engine to: determine a performance measurement of the first classifier model and the second classifier model. 
However, Dong teaches a testing engine to: train at least a first classifier model and a second classifier model on the proper subset of classes in the training dataset (paragraph [90], Dong discloses that training and testing classification models are performed, wherein the classification model is tested versus data from non-credible class leaf node for obtaining data, wherein the non-credible class leaf node comprises data from a class in the training data set that was excluded from the proper subset or from the credible class leaf node, and also, there are plural classification models like SVM (support vector machines), decision trees, Bayes network); and an analysis engine to: determine a performance measurement of the first classifier model and the second classifier model (paragraph [90], Dong discloses the measurement for the performance of the classification model based on the computed threshold values TB and Tw for signifying the boundaries of the credibility value c of the URL of a website and B and Tw can be computed for signifying the boundaries of the credibility value c of the URL of a website; paragraph [86], Dong discloses the credibility value c of the URL of a website is computed and measured).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marcheret and Dong together as a whole for being able to classify information of a website to determine the validity of a credible website versus a phishing website so as to clearly identify non-credible websites (Dong’s paragraph [8]).
Marcheret and Dong do not disclose compare the performance measurement of the first classifier model and the second classifier model; select a best performing classifier model based on the comparison.  However, Kriel teaches compare the performance measurement of the first classifier model and the second classifier model (paragraph [36], Kriel discloses there are three object classification models that are being compared to each other wherein each classification model has a confidence level, and the object classification model with the highest confidence level will be chosen for assigning the object with a classification consistent with the optimal classification model); select a best performing classifier model based on the comparison (paragraph [36], Kriel discloses there are three object classification models that are being compared to each other wherein each classification model has a confidence level, and the object classification model with the highest confidence level will be chosen for assigning the object with a classification consistent with the optimal classification model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marcheret, Dong and Kriel together as a whole for detecting an object within the image data, and clearly classifying the detected object (Kriel’s paragraph [8]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Marcheret (US 2015/0220853) and Dong (US 2014/0096242) in view of Peng (US 2010/0284590).
	Regarding claim 3, Marcheret and Dong do not disclose wherein defining the proper subset of classes is performed with random selection of classes.  However, Peng teaches wherein defining the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marcheret, Dong and Peng together as a whole for identifying medical images with higher accuracy and reliability in a sped up manner (Peng’s paragraph [40]).
Regarding claim 4, Marcheret and Dong do not disclose wherein the training dataset includes at least three classes.  However, Peng teaches wherein the training dataset includes at least three classes (paragraph [100], Peng discloses that a subset of images were selected for training, and that for the remaining seven classes, 200 images for each class were randomly selected, wherein within the 200 images, 150 images were utilized for training, and thus, a subset of classes in the training dataset were selected in a random manner, thus, Peng discloses identifying or defining that a proper subset of classes in the training dataset by using random selection of classes; paragraph [51], Peng discloses machine training techniques such as support vector machine (SVM) classifiers were implemented for machine training to determine body parts on imaged data, which is similar to Applicant's specification as described in Applicant's paragraph [25] for utilizing classifier models like "Support Vector Machines").  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marcheret, Dong and Peng together as a whole for identifying medical images with higher accuracy and reliability in a sped up manner (Peng’s paragraph [40]).

s 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Marcheret (US 2015/0220853) and Dong (US 2014/0096242) in view of Balan (US 2016/0132786).
Regarding claim 5, Marcheret and Dong do not disclose further comprising, by at least one processor: partitioning the classes in the training dataset into a plurality of groups.  However, Balan teaches by at least one processor: partitioning the classes in the training dataset into a plurality of groups (paragraph [25], in fig.1, Balan discloses that, in element 112, the training data set can be partitioned into a plurality of subsets of data which can include a class, subclass, etcetera and that the set of training data can be partitioned in any suitable manner, and that data can be subdivided into many different partitions, groups, clusters as needed for the classification task; paragraph [44], Balan discloses that the hierarchy of a machine learning classifiers can be narrowed in specialization moving down the branches of the hierarchy tree, and further moving down the hierarchy tree until an accurate classification of the data is achieved, thus, further partitioning the classes into groups; paragraph [45], Balan discloses a hierarchy of machine-learning classifiers can include any number of machine learning classifiers organized into any suitable number of levels of specialization as needed).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marcheret, Dong and Balan together as a whole for directing the data object to an appropriate machine learning classifier that is trained to clearly and quick identify the particular scenario for the data object (Balan’s paragraph [18]).
Regarding claim 6, Marcheret and Dong do not disclose further comprising, by at least one processor: partitioning the labeled cases within each class into a plurality of partitions.  However, Balan teaches partitioning the labeled cases within each class into a plurality of partitions (paragraph [25], in fig.1, Balan discloses that, in element 112, the training data set can be partitioned into a plurality of subsets of data which can include a class, subclass, etcetera and that the set of training data can be partitioned in any suitable manner, and that data can be subdivided into many different partitions, groups, clusters as needed for the classification task; paragraph [44], Balan discloses that the hierarchy of a machine learning classifiers can be narrowed in specialization moving down the branches of the hierarchy tree, and further moving down the hierarchy tree until an accurate classification of the data is achieved, thus, further partitioning the classes into groups; paragraph [45], Balan discloses a hierarchy of machine-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marcheret, Dong and Balan together as a whole for directing the data object to an appropriate machine learning classifier that is trained to clearly and quick identify the particular scenario for the data object (Balan’s paragraph [18]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Marcheret (US 2015/0220853), Dong (US 2014/0096242) and Kriel (US 2014/0205139) in view of Balan (US 2016/0132786).
Regarding claim 10, Marcheret, Dong and Kriel do not disclose wherein the testing engine is further to: partition the labeled cases within each class into a plurality of partitions; and partition the classes in the training dataset into a plurality of groups.  However, Balan teaches wherein the testing engine is further to: partition the labeled cases within each class into a plurality of partitions (paragraph [25], in fig.1, Balan discloses that, in element 112, the training data set can be partitioned into a plurality of subsets of data which can include a class, subclass, etcetera and that the set of training data can be partitioned in any suitable manner, and that data can be subdivided into many different partitions, groups, clusters as needed for the classification task; paragraph [44], Balan discloses that the hierarchy of a machine learning classifiers can be narrowed in specialization moving down the branches of the hierarchy tree, and further moving down the hierarchy tree until an accurate classification of the data is achieved, thus, further partitioning the classes into groups; paragraph [45], Balan discloses a hierarchy of machine-learning classifiers can include any number of machine learning classifiers organized into any suitable number of levels of specialization as needed); and partition the classes in the training dataset into a plurality of groups (paragraph [25], in fig.1, Balan discloses that, in element 112, the training data set can be partitioned into a plurality of subsets of data which can include a class, subclass, etcetera and that the set of training data can be partitioned in any suitable manner, and that data can be subdivided into many different partitions, groups, clusters as needed for the classification task; paragraph [44], Balan discloses that the hierarchy of a machine learning classifiers can be narrowed in specialization moving down the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marcheret, Dong, Kriel and Balan together as a whole for directing the data object to an appropriate machine learning classifier that is trained to clearly and quick identify the particular scenario for the data object (Balan’s paragraph [18]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Marcheret (US 2015/0220853) and Peng (US 2010/0284590) in view of and Dong (US 2014/0096242).
	Regarding claim 13, Marcheret discloses a non-transitory machine-readable storage medium encoded with instructions executable by at least one processor (paragraph [138], Marcheret discloses a non-transitory computer readable storage medium with instructions to be executed by a processor or computer), the machine-readable storage medium comprising instructions to: 
receive a training dataset of cases (paragraph [92], Marcheret discloses receiving a training data set of labeled cases in element 510, and unlabeled input cases are also received, and classification model 505 was trained utilizing labeled training data, and designed to classify items of labeled training data and unlabeled input data into one of plurality of classes, thus, plural classes of data is associated with a set of labeled cases as well as unlabeled cases), wherein each of a plurality of classes is associated with a set of labeled cases in the training dataset (paragraph [92], Marcheret discloses receiving a training data set of labeled cases in element 510, and classification model 505 was trained utilizing labeled training data, and designed to classify items of labeled training data and unlabeled input data into one of plurality of classes, thus, plural classes of data is associated with a set of labeled cases);  WO 2017/039684PCT/US2015/048502 20 
define a proper subset of classes in the training dataset (paragraph [97], Marcheret discloses that a subset of data in the labeled training data set is defined or identified in element 540; paragraph [93], Marcheret discloses element 530 is a similarity model that is built utilizing labeled training data and 
train a first classifier model on the proper subset of classes in the training dataset (paragraph [97], in fig.5, Marcheret discloses training a first classification model on the proper subset of classes as identified in element 540 for obtaining a retrained classification model 580); 
Marcheret does not disclose define a proper subset of classes in the training dataset by using random selection of classes.  However, Peng teaches define a proper subset of classes in the training dataset by using random selection of classes (paragraph [100], Peng discloses that a subset of images were selected for training, and that for the remaining seven classes, 200 images for each class were randomly selected, wherein within the 200 images, 150 images were utilized for training, and thus, a subset of classes in the training dataset were selected in a random manner, thus, Peng discloses identifying or defining that a proper subset of classes in the training dataset by using random selection of classes; paragraph [51], Peng discloses machine training techniques such as support vector machine (SVM) classifiers were implemented for machine training to determine body parts on imaged data, which is similar to Applicant's specification as described in Applicant's paragraph [25] for utilizing classifier models like "Support Vector Machines").    
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marcheret and Peng together as a whole for identifying medical images with higher accuracy and reliability in a sped up manner (Peng’s paragraph [40]).
B and Tw for signifying the boundaries of the credibility value c of the URL of a website, as disclosed in paragraph [86]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marcheret, Peng and Dong together as a whole for being able to classify information of a website to determine the validity of a credible website versus a phishing website so as to clearly identify non-credible websites (Dong’s paragraph [8]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Marcheret (US 2015/0220853), Peng (US 2010/0284590) and Dong (US 2014/0096242) in view of Kriel (US 2014/0205139).
Regarding claim 14, Marcheret and Peng do not disclose further comprising instructions to: determine a performance measurement of at least a second classifier model.  However, Dong teaches determine a performance measurement of at least a second classifier model (paragraph [90], Dong discloses the measurement for the performance of the classification model based on the computed threshold values TB and Tw for signifying the boundaries of the credibility value c of the URL of a website and wherein there are plural classification models like SVM (support vector machines), decision trees, Bayes network, and that for each of the plural classification models, threshold values TB and Tw can be computed for signifying the boundaries of the credibility value c of the URL of a website; paragraph [86], Dong discloses the credibility value c of the URL of a website is computed and measured).

Marcheret, Peng and Dong do not disclose compare the performance measurement of the first classifier model and the second classifier model; and select a best performing model based on the comparison.  However, Kriel teaches compare the performance measurement of the first classifier model and the second classifier model (paragraph [36], Kriel discloses there are three object classification models that are being compared to each other wherein each classification model has a confidence level, and the object classification model with the highest confidence level will be chosen for assigning the object with a classification consistent with the optimal classification model); and select a best performing model based on the comparison (paragraph [36], Kriel discloses there are three object classification models that are being compared to each other wherein each classification model has a confidence level, and the object classification model with the highest confidence level will be chosen for assigning the object with a classification consistent with the optimal classification model).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Marcheret, Peng, Dong and Kriel together as a whole for detecting an object within the image data, and clearly classifying the detected object (Kriel’s paragraph [8]).

Allowable Subject Matter
Claims 7, 8, 11, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488